 

Exhibit 10.11

 

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION

OF LEASES AND SERVICE CONTRACTS

 

This Bill of Sale and Assignment and Assumption of Leases and Service Contracts
(this “Agreement”) is made and entered into this 19th day of August, 2015, by
and between AR I BORROWER, LLC, a Delaware limited liability company (“Seller”),
and BR ASHTON I OWNER, LLC, a Delaware limited liability company (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Bluerock Real Estate, L.L.C. (“Original Purchaser”) have
previously entered into that certain Purchase and Sale Agreement and Escrow
Instructions, dated May 12, 2015, having AR Owner, LLC join as an additional
party for the limited purposes set forth therein, as amended and as assigned by
Original Purchaser to Purchaser (as amended and assigned, the “Contract”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement and
pursuant to the Contract, Seller is conveying to Purchaser, by Special Warranty
Deed, (i) those certain tracts or parcels of real property located in
Mecklenburg County, North Carolina, and more particularly described on Exhibit A
attached hereto and made a part hereof (collectively, the “Land”), (ii) all
rights, easements and appurtenances pertaining to the Land (collectively, the
“Related Rights”), and (iii) all buildings, structures, fixtures and other
improvements on and within the Land (the “Improvements”; and the Land, the
Related Rights and the Improvements being sometimes collectively referred to as
the “Real Property”);

 

WHEREAS, Seller has agreed to convey to Purchaser certain personal property and
assign to Purchaser certain leases and service contracts as hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00), the
assumptions by Purchaser hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.           Bill of Sale.

 

(a)           Seller hereby sells, assigns, transfers and conveys to Purchaser
all of Seller’s right, title and interest in, to and under the Phase I Personal
Property and the Phase I Plans, Licenses and Permits. Seller warrants to
Purchaser that Seller owns good and marketable title to the Phase I Personal
Property, that the Phase I Personal Property is free and clear of all liens,
charges and encumbrances other than the Phase I Permitted Exceptions (as defined
in the Contract), and that Seller has full right, power and authority to sell
the Phase I Personal Property and to make this Bill of Sale. Seller further
warrants to Purchaser that Seller has not assigned or conveyed to any third
party its right, title and interest, if any, in the Phase I Plans, Licenses and
Permits.

 

(b)          “Phase I Personal Property” shall have the meaning ascribed to such
term in the Contract.

 

(c)           “Phase I Plans, Licenses and Permits” shall have the meaning
ascribed to such term in the Contract.

 

 

 

 

2.           Assignment and Assumption of Phase I Leases.

 

(a)          Seller hereby sells, assigns, transfers and conveys to Purchaser
all of Seller’s right, title and interest as landlord in, to and under all
tenant leases identified on Exhibit B attached hereto (collectively, the
“Assigned Leases”), together with all refundable tenant security and other
refundable deposits owing to tenants by the express terms of the Assigned
Leases, minus any documented amounts properly applied by Seller pursuant to the
terms of such Assigned Leases, as of the date of this Agreement, together with
any interest owing thereon pursuant to the terms of the Assigned Leases or
applicable law (collectively, the “Phase I Deposits”). The assignment of the
Phase I Deposits has been made by means of a credit or payment on the closing
statement executed by Seller and Purchaser pursuant to the Contract.

 

(b)          Purchaser hereby assumes all of the covenants, agreements,
conditions and other terms and provisions stated in the Assigned Leases which,
under the terms of the Assigned Leases, are to be performed, observed, and
complied with by the landlord from and after the date of this Agreement.
Purchaser acknowledges that Purchaser shall become solely responsible and liable
as landlord under the Assigned Leases for obligations arising or accruing from
and after the date hereof.

 

(c)          Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with the landlord’s obligations under any of the
Assigned Leases arising or accruing during the period from and after the date
hereof, including, without limitation, claims made by tenants with respect to
the Phase I Deposits on or after the date hereof (but only to the extent paid or
assigned to Purchaser or for which Purchaser has received a credit or payment at
Closing). Seller shall indemnify, hold harmless and defend Purchaser from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Purchaser by reason of the failure of Seller
to have performed, observed or complied with the landlord’s obligations under
any of the Assigned Leases prior to the date hereof, including, without
limitation, claims made by tenants with respect to the Phase I Deposits arising
before the date hereof (to the extent such Phase I Deposits were not paid or
assigned to Purchaser or for which Purchaser did not receive a credit or payment
at Closing).

 

(d)          For purposes of this Paragraph 2, the word “landlord” means the
landlord, lessor or other equivalent party under any of the Assigned Leases, and
the word “tenant” means the tenant, lessee or other equivalent party under any
of the Assigned Leases.

 

3.           Assignment and Assumption of Phase I Contracts.

 

(a)          Seller hereby sells, assigns, transfers and conveys to Purchaser
all of Seller’s right, title and interest in, to and under those service,
supply, equipment rental and similar agreements set forth on Exhibit C attached
hereto and made part hereof by this reference (collectively, the “Phase I
Contracts”).

 

(b)          Purchaser hereby assumes all of the covenants, agreements,
conditions, terms, and provisions stated in the Phase I Contracts which, under
the terms of the Phase I Contracts, are to be performed, observed, and complied
with by the property owner from and after the date of this Agreement. Purchaser
acknowledges that Purchaser shall become solely responsible and liable under the
Phase I Contracts for obligations arising or accruing from and after the date
hereof, including with respect to any and all payments coming due under the
Phase I Contracts for which Purchaser has received a credit or payment on the
closing statement executed by Purchaser and Seller, if any (the “Credited
Payments”).

 

 

 

 

(c)          Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with its obligations under any of the Phase I
Contracts arising or accruing during the period from and after the date hereof,
including without limitation, claims made by any other contract party with
respect to the Credited Payments on or after the date hereof (to the extent paid
or assigned to Purchaser or for which Purchaser received a credit or payment at
Closing). Seller shall indemnify, hold harmless and defend Purchaser from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Purchaser by reason of the failure of Seller
to have performed, observed or complied with its obligations under any of the
Phase I Contracts prior to the date hereof, including without limitation, claims
made by any other contract party with respect to the Credited Payments arising
before the date hereof (to the extent such Credited Payments were not paid or
assigned to Purchaser or for which Purchaser did not receive a credit or payment
at Closing).

 

4.           Qualifications. This Agreement is subject to the Phase I Permitted
Exceptions (as defined in the Contract). This Agreement is also subject to those
provisions of the Contract limiting Seller's liability to Purchaser.

 

5.           Counterparts. This Agreement may be executed in two or more
identical counterparts, and it shall not be necessary that any one of the
counterparts be executed by all of the parties hereto. Each fully or partially
executed counterpart shall be deemed an original, but all of such counterparts
taken together shall constitute one and the same instrument.

 

6.           Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

 

7.           Governing Law. This Agreement shall be construed under and enforced
in accordance with the laws of the State of North Carolina.

 

[signatures commence on the following page]

 

 

 

 

EXECUTED effective as of the date first above written.

 

  SELLER:       AR I BORROWER, LLC,   a Delaware limited liability company      
By: AR OWNER, LLC,     a Delaware limited liability company,     its Sole Member
and Sole Manager           By: AR DEVELOPER, LLC,       a Georgia limited
liability company,       its Managing Member               By: CATALYST
DEVELOPMENT         PARTNERS II, LLC,         a Georgia limited liability
company,         its Sole Member and Sole Manager                   By: : /s/
Robert Meyer         Name: Robert Meyer         Title: Manager/Officer

 

 

 

 

  PURCHASER:       BR ASHTON I OWNER, LLC,   a Delaware limited liability
company       By: BRG Ashton NC, LLC,     a Delaware limited liability company,
    its Sole Member           By: /s/ Jordan Ruddy     Name: Jordan Ruddy    
Title: Authorized Signatory

 

 

 

 

EXHIBIT A

Legal Description

 

Lying and being situate in Mecklenburg County, North Carolina, and being more
particularly described as follows:

 

Being all of Parcels 1, 2 and the areas shown as the sixty-six (66) foot public
right-of-way (“Prosser Way”) and the fifty (50) foot public right of way
(“Skinner Lane”), as shown on a plat recorded in Map Book 53, page 886, and
Parcel 3A as shown on a plat recorded in Map Book 55, page 355, Mecklenburg
County Register of Deeds, reference to which is hereby made for a more
particular description.

 

TOGETHER WITH the rights and easements conferred by that Sewer Easement
Agreement recorded in Book 18053, at page 845, Mecklenburg County Register of
Deeds, as amended by First Amendment to Sewer Agreement recorded in Book 20732,
at page 68, and Second Amendment to Sewer Easement Agreement recorded in Book
22541, at page 189.

 

TOGETHER WITH easements contained in that Declaration of Easements, Covenants
and Restrictions recorded in Book 28849 at page 615, Mecklenburg County Register
of Deeds.

 

 

 

 

EXHIBIT B

Assigned Leases

 

[see Rent Roll attached hereto]

 

 

 

 

EXHIBIT C

Contracts

 

1.That certain Advertiser Agreement by and between Catalyst and Network
Communications, Inc. d/b/a Apartment Finder dated May 19, 2014;

 

2.That certain Ad Insertion Agreement by and between For Rent Media Solutions
and Greystar dated February 8, 2012;

 

3.That certain Advertising Agreement by and between Greystar Real Estate
Partners, LLC and Apartment Guide dated January 31, 2015;

 

4.That certain Advertising Agreement by and between Apartment Guide and Ashton
Reserve at Northlake dated March 26, 2013;

 

5.That certain Pest Control Service Agreement by and between Ashton Reserve at
Northlake and Cramer Pest Control dated June 4, 2014;

 

6.That certain Preventative Maintenance Agreement by and between Jasko Fitness
Solutions, Inc. and Ashton Reserve at Northlake;

 

7.That certain Full Maintenance Agreement by and between New River Landscaping
and Ashton Reserve at Northlake dated February 18, 2014;

 

8.That certain Order Form to Master Services Agreement by and between NWP
Services Corporation and Northlake Investors 288, LLC for Ashton Reserve
Northlake dated February 25, 2015;

 

9.That certain PPC Advertising Agreement by and among Standing Dog Interactive,
Greystar and Ashton Reserve dated January 13, 2015;

 

10.That certain Commercial Propane Gas Sales Agreement by and between Suburban
Propane and Ashton Reserve dated November 13, 2013;

 

11.That certain Change Order to Proposal or Contract by and between Suburban
Propane and Ashton I Borrower LLC dated Decmber 5, 2013;

 

12.That certain Guaranteed Maintenance Agreement by and between Systel Business
Equipment Co., Inc. and Ashton Reserve at Northlake dated March 12, 2012;

 

13.That certain Guaranteed Maintenance Agreement by and between Systel Business
Equipment Co., Inc. and Ashton Reserve at Northlake dated September 23, 2013;

 

14.That certain Life Safety Agreement by and between Wayne Automatic Fire
Sprinklers, Inc. and Ashton Reserve at Northlake dated October 22, 2012;

 

15.That certain Life Safety Agreement by and between Wayne Automatic Fire
Sprinklers, Inc. and Ashton Reserve at Northlake dated November 22, 2011;

 

16.That certain Service Contract by and between WebListers LLC and Ashton
Reserve at Northlake dated October 3, 2013; and

 

17.That certain Service and Marketing Agreement by and between Time Warner
Enterprises, LLC and Northlake Investors 288, LLC dated November 14, 2013.

 

 

 